Citation Nr: 0916098	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  03-33 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to September 
1971 and February 1977 to February 1978.  The Veteran also 
had service in the National Guard from August 1983 to July 
1993, with additional active service from October 1990 to 
August 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDING OF FACT

The Veteran's low back disorder was not incurred in or 
aggravated during service and is not causally related to 
service, to include any incident therein.  


CONCLUSION OF LAW

The criteria of service connection for a low back disorder 
have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In November 2001, May 2005, and March 2006, the agency of 
original jurisdiction (AOJ) sent letters to the Veteran 
providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/ Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board notes that the May 2005 and March 
2006 letters postdated the initial adjudication.  No 
prejudice resulted, however, as the claim as subsequently 
readjudicated without taint from the prior decision.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the Veteran with 
respect to his claim for benefits, such as obtaining all 
available service treatment and hospitalization records, 
obtaining VA medical records, providing a VA examination, and 
obtaining a nexus opinion.  Thus, after review of the record, 
the Board finds that the claim is ready for adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131;
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Service connection may also be granted for 
chronic disorders, such as arthritis, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service treatment records from the Veteran's initial period 
of service reflect that in March 1969 he reported a two day 
history of muscular pain in the mid-back.  He was prescribed 
bedrest and Robaxin.  A follow-up record dated three days 
later indicates that the pain had improved.  On May 26, 1969, 
he sought treatment for right upper neck spasm and upper 
respiratory infection.  He was prescribed medication and 
light duty for three days, and the records note that he was 
returned to duty on May 30, 1969, though he was still advised 
to not do any heavy lifting.  On May 31, 1969, the Veteran 
reported high back pain which rotated from his pectorals to 
his back.  On June 2, 1969, he reported having pain after 
sleeping on a bent cot during guard duty.  The service 
treatment records are then silent until July 1970, when he 
was noted to have a "bruised back" which persisted for one 
week and which was manifested by slight pain.  Physical 
examination showed no local tenderness, straight leg raise to 
90 degrees without pain, and full reflexes.  He was diagnosed 
with questionable back strain.  

The service medical evidence from the initial period of 
service does not reflect any additional history of pain or 
problems associated with the back or any further treatment, 
and the Board notes that the subsequent National Guard 
medical evidence suggest that the "questionable back 
strain" resolved without any residual:  the record is silent 
as to any additional complaint related to the back for more 
than twenty years, and National Guard examination records 
dating in August 1983, April 1987, and September 1990 report 
normal clinical findings for the back and either negative 
(August 1983 examination record) or no history of recurrent 
back pain or problems.  

An October 1990 service treatment record reflects the next 
complaint pertaining to the back:  it reports the Veteran's 
history of coughing, sore throat, and achy back.  He was 
provided a cold pack and informed to return if he did not 
improve.  He did not return, and subsequent treatment records 
suggest that the achiness resolved:  with the exception of a 
November 1990 finding of tenderness in the thoracic spine, 
the service treatment records are silent as to any abnormal 
finding or history associated with the back, and June 1991 
and June 1992 examination records document normal clinical 
findings for the back and negative histories as to recurrent 
back pain.  

Post-service records, which include VA treatment records 
dating from December 1993 forward, VA examination records 
dating from 1993 forward, statements from the Veteran's 
employers from 1994 forward, and the transcript of a personal 
hearing conducted in 1995 (for unrelated claims), also do not 
report any subsequent complaint pertaining to the back until 
1997, over 4 years after the Veteran's separation from 
National Guard service.  

In January 1997, the Veteran reported his initial history (or 
record) of chronic low back pain, and the record indicates 
that X-ray images showed degenerative changes of the 
lumbosacral spine with L5-S1 disk narrowing and anterior 
osteophytes at several lumbar spine regions.  See January 
1997 VA treatment record.  He was assessed with recurrent low 
back pain without radiculopathy.  Subsequent VA treatment 
records document continued treatment for chronic low back 
pain, as well as his history of low back pain since service 
and a diagnosis of sciatica in service; based on this 
history, a VA physician opined that the prior sciatic 
diagnosis during service and the current back pain "seem to 
be related (the same problem)".  See, e.g., March 2000, 
January 2001, and October 2002 VA treatment records. 

A VA examination was conducted in October 2008 to determine 
whether the Veteran's current low back disorder was related 
to service.  After review of the record and examination, the 
examiner diagnosed recurrent low back strain and moderate-
severe degenerative disc degeneration at L5-S1 with slight 
progression.  The examiner stated that he believed it was 
less likely as not that the Veteran's current back disorders 
were causally related to active service or National Guard 
service, to include the in-service complaints.  In support of 
his opinion, the examiner stated that it was less likely as 
not that the recorded service back pains and conditions 
resulted in chronic symptoms.  He noted that although the 
Veteran had multiple sick call visits between March and June 
1969 for strain, the Veteran was treated, and there was 
nothing in the record to suggest that the Veteran did not 
recover completely from the episode.  The examiner also noted 
that there was additional treatment in July 1970 for back 
strain.  Again, he stated that review of the record, 
particularly a review of the multiple examination records 
dating between 1983 and 1992, indicated that the condition 
had resolved.  The examiner stated that there was no obvious 
connection between short-lived back strain episodes of 
1969/70 and the Veteran's current degenerative disc disease 
or recurrent back strain based on the lack of recorded 
complaints of back problems from 1970 until after separation.  

After review of the record, the Board finds that service 
connection is not warranted for the Veteran's low back 
disorder.  The Board notes that service treatment records 
report treatment for questionable back strain during the 
initial period of service and a finding of thoracic spine 
tenderness in the second period of active service.  The 
Veteran is not currently diagnosed with a thoracic spine 
disorder, however, and the Board notes that the medical 
records do not report any findings suggestive of a chronic 
low back problem until 1997, approximately 4 years after 
separation from the National Guard and 27 years after the in-
service treatment for possible strain.  See Maxson v. Gober, 
230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to 
initial complaint can be considered as evidence against the 
claim.).  

The Board notes that the Veteran has reported having low back 
pain since service, being diagnosed with sciatica in service, 
and receiving treatment for low back pain since 1991 and that 
a physician has opined that the Veteran's current condition 
is related to that in-service treatment and diagnosis.  The 
service and the post-service records dating from the early 
1990s do not report any complaint, treatment, or findings 
related to the low back, to include findings of sciatica, 
however, and while the records do report complaints of 
numbness and pain in the thigh (and a post-service history of 
a sciatic nerve impairment) in service and soon thereafter, 
the complaints were linked to a hip disorders (neuritis and 
arthritis) rather than a back disorder.  The Board notes that 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Id.  In 
this case, the examiner in March 2000, January 2001, and 
October 2002, had not based the opinion on a  thorough review 
of the record, to include the service treatment records.  
Moreover, the examiner had not provided a complete analysis 
and rationale for the opinion given.  In sum, the Veteran's 
history of an in-service diagnosis of sciatica and in-service 
treatment for back problems is not corroborated, and as such, 
the VA physician's positive nexus opinion lacks probative 
value.  See Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. 
Dec. 1, 2008).  The 2008 VA examiner, in contrast, had 
conducted a thorough review of the record, including the 
service treatment records, and the examiner's opinion 
included a complete analysis of that evidence and a rationale 
for the conclusions drawn.  As a consequence, this opinion 
may be afforded greater probative weight.

In conclusion, although the Veteran is competent to report a 
history of low back pain, he is not competent to report the 
existence of a chronic disorder since service or to relate 
his current disorder to service; thus, based on the length of 
time between service and the initial evidence of a chronic 
low back problem, the VA examiner's probative negative nexus 
opinion, and the lack of probative competent evidence of a 
link between service and the current low back disorders, the 
Board finds that service connection must be denied.  


ORDER

Service connection for a back disorder is denied.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


